Case 4:15-cv-00054-AWA-RJK Document 243 Filed 09/09/20 Page 1 of 3 PageID# 3819


                                                             FILED: September 9, 2020


                         UNITED STATES COURT OF APPEALS
                             FOR THE FOURTH CIRCUIT

                                    ___________________

                                           No. 19-1952
                                   (4:15-cv-00054-AWA-RJK)
                                     ___________________

  GAVIN GRIMM

                 Plaintiff - Appellee

  v.

  GLOUCESTER COUNTY SCHOOL BOARD

                 Defendant - Appellant

  ------------------------------

  NAACP LEGAL DEFENSE AND EDUCATION FUND, INC.; INTERACT:
  ADVOCATES FOR INTERSEX YOUTH; FAIRFAX COUNTY SCHOOL
  BOARD; ALEXANDRIA CITY SCHOOL BOARD; ARLINGTON SCHOOL
  BOARD; FALLS CHURCH CITY SCHOOL BOARD; TREVOR PROJECT;
  NATIONAL PARENT TEACHER ASSOCIATION; GLSEN; AMERICAN
  SCHOOL COUNSELOR ASSOCIATION; NATIONAL ASSOCIATION OF
  SCHOOL PSYCHOLOGISTS; PFLAG, INC.; TRANS YOUTH EQUALITY
  FOUNDATION; GENDER SPECTRUM; GENDER DIVERSITY; CAMPAIGN
  FOR SOUTHERN EQUALITY; HE SHE ZE AND WE; SIDE BY SIDE;
  GENDER BENDERS; AMERICAN ACADEMY OF PEDIATRICS;
  AMERICAN ACADEMY OF CHILD AND ADOLESCENT PSYCHIATRY;
  AMERICAN ACADEMY OF PHYSICIAN ASSISTANTS; AMERICAN
  COLLEGE OF PHYSICIANS; AMERICAN MEDICAL ASSOCIATION;
  AMERICAN MEDICAL STUDENTS ASSOCIATION; AMERICAN MEDICAL
  WOMEN'S ASSOCIATION; AMERICAN NURSES ASSOCIATION;
  AMERICAN PSYCHIATRIC ASSOCIATION; AMERICAN PUBLIC HEALTH
  ASSOCIATION; ASSOCIATION OF MEDICAL SCHOOL PEDIATRIC
Case 4:15-cv-00054-AWA-RJK Document 243 Filed 09/09/20 Page 2 of 3 PageID# 3820


  DEPARTMENT CHAIRS; GLMA: HEALTH PROFESSIONALS ADVANCING
  LGBT EQUALITY; LBGT PA CAUCUS; PEDIATRIC ENDOCRINE
  SOCIETY; SOCIETY FOR ADOLESCENT HEALTH AND MEDICINE;
  SOCIETY FOR PHYSICIAN ASSISTANTS IN PEDIATRICS; WORLD
  PROFESSIONAL ASSOCIATION FOR TRANSGENDER HEALTH; LEAH
  FREGULIA; ADELITA GRIJALVA; DAVID VANNASDALL, Ed.D.; LOS
  ANGELES UNIFIED SCHOOL DISTRICT; JUDY CHIASSON, Ph. D.;
  MONICA GARCIA; WENDY RANCK-BUHR, Ph. D.; SAN DIEGO UNIFIED
  SCHOOL DISTRICT; ELDRIDGE GREER, Ph. D.; GREGORY R. MEECE;
  FRANKLIN NEWTON, Ed.D.; DIANA K. BRUCE; DANIEL F. GOHL;
  DENISE PALAZZO; JEREMY MAJESKI; KAREN CARNEY; SARAH SHIRK;
  BETH BAZER, Ed.D.; PAULA INSLEY MILLER, Ed.D.; THOMAS WEBER;
  THOMAS A. ABERLI, Ed.D.; HOWARD COLTER; MATTHEW HANEY;
  KEN KUNIN; ROBERT A. MOTLEY; CATHERINE FROM; ROGER
  BOURGEOIS; CYNDY TAYMORE; LIZBETH DESELM; DYLAN PAULY;
  DELOIS COOKE SPRYSZAK; CRAIG MCCALLA; MARY DORAN;
  WASHOE COUNTY SCHOOL DISTRICT; JAMES C. MORSE, SR., Ed.D.;
  THE SCHOOL DISTRICT OF SOUTH ORANGE AND MAPLEWOOD;
  THOMAS SMITH, Ed.D.; CRAIG VAUGHN; ARTHUR DIBENEDETTO; LAS
  CRUCES PUBLIC SCHOOLS; WENDI MILLER-TOMLINSON, M.D., Ph.D.;
  JOHN O'REILLY; HEIDI CARTER; ANTHONY GATTO; ERIC DOSS;
  PEYTON CHAPMAN; ZIAD W. MUNSON, Ph. D.; RACHEL SANTA, Ed.D.;
  KELLIE M. HARGIS, Ed.D.; LINDSEY POLLOCK, Ed.D.; BRIAN
  SCHAFFER; THE WASHINGTON CENTRAL UNIFIED UNION SCHOOL
  DISTRICT; WILL BAKER; LISA LOVE; SHERIE HOHS; SHERRI CYRA;
  LAURA H. LOVE, Ed.D.; JILL GURTNER; MONICA SCHOMMER; BRYAN
  DAVIS, Ph. D.; PARU SHAH, Ph. D.; TIM KENNEY; STATE OF NEW YORK;
  STATE OF WASHINGTON; STATE OF CALIFORNIA; STATE OF
  COLORADO; STATE OF CONNECTICUT; STATE OF DELAWARE; STATE
  OF HAWAII; STATE OF ILLINOIS; STATE OF MAINE; STATE OF
  MARYLAND; STATE OF MASSACHUSETTS; STATE OF MICHIGAN;
  STATE OF MINNESOTA; STATE OF NEVADA; STATE OF NEW JERSEY;
  STATE OF NEW MEXICO; STATE OF NORTH CAROLINA; STATE OF
  OREGON; COMMONWEALTH OF PENNSYLVANIA; STATE OF RHODE
  ISLAND; STATE OF VERMONT; COMMONWEALTH OF VIRGINIA;
  DISTRICT OF COLUMBIA

              Amici Supporting Appellee
Case 4:15-cv-00054-AWA-RJK Document 243 Filed 09/09/20 Page 3 of 3 PageID# 3821


                          _____________________________

                           STAY OF MANDATE UNDER
                              FED. R. APP. P. 41(d)(1)
                          _____________________________

       Under Fed. R. App. P. 41(d)(1), the timely filing of a petition for rehearing

 or rehearing en banc or the timely filing of a motion to stay the mandate stays the

 mandate until the court has ruled on the petition for rehearing or rehearing en banc

 or motion to stay. In accordance with Rule 41(d)(1), the mandate is stayed pending

 further order of this court.


                                                       /s/Patricia S. Connor, Clerk
